Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-169119 November 6, 2012 Barclays Bank PLC Trigger Phoenix Autocallable Optimization Securities $ linked to the common stock of Valero Energy Corporation due on or about November 15, 2013 $ linked to the common stock of HCA Holdings, Inc. due on or about November 15, 2013 $ linked to the common stock of Morgan Stanley due on or about November 15, 2013 Investment Description Trigger Phoenix Autocallable Optimization Securities (the Securities) are unconditional, unsecured and unsubordinated debt securities issued by Barclays Bank PLC (the Issuer) linked to the performance of the common stock of a specific company (the underlying equity). Barclays Bank PLC will pay a quarterly contingent coupon payment if the closing price of the underlying equity on the applicable Observation Date is equal to or greater than the Coupon Barrier. Otherwise, no coupon will be paid for that quarter. Barclays Bank PLC will automatically call the Securities prior to maturity if the closing price of the underlying equity on any Observation Date is equal to or greater than the closing price of the underlying equity on the Trade Date (the Initial Price). If the Securities are called, Barclays Bank PLC will repay the principal amount of your Securities plus pay the contingent coupon for that quarter, and no further amounts will be owed to you under the Securities. If the Securities are not called prior to maturity and the closing price of the underlying equity on the Final Valuation Date (the Final Price) is equal to or greater than the Trigger Price (which is set to equal the Coupon Barrier), Barclays Bank PLC will pay you a cash payment at maturity equal to the principal amount of your Securities plus the contingent coupon for the final quarter. If the Final Price of the underlying equity is less than the Trigger Price, Barclays Bank PLC will pay you less than the full principal amount of your Securities, if anything, resulting in a loss on your initial investment that is proportionate to the negative performance of the underlying equity over the term of the Securities, and you may lose up to 100% of your initial investment. Investing in the Securities involves significant risks. You may lose some or all of your principal amount. The contingent repayment of principal only applies if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of the Issuer.
